OFFICE OFTHE   ATTORNEYGENERAL    OFlEXAS




                               carriarfioperating for
                               property r0r charitixble



                    ation NO. 2 i8 wited 88 mm538
            “2 May the motor oarriers operatingfor
      hire in*+xcs traneport property for oharitable
       or other ~Ul’pGa08aa under special conditions,
      l,atr6tw8a sgeoial ratce, shore authority there-
       r0r ha0 first been obtained from the Railroad




Nocw*"*,cAI,oN
         IS
          m I)=
             CONSTR"LD
                  .sADEPAIITME*,Al.
                            oP,N,OH
                                "I(LEIS
                                    ACPeOYLD
                                         IY7°K
                                             AITORWI
                                                  Oi34EI)A.L
                                                      ORF1RST
                                                           ***IsT*NT
                                                               838



Honorable C. R. YaRamee, Page 2


     Commission of Texas, in the same manner that the
     steam railroade and others are permitted to
     do so undsr the Anti-Pass Law?"
          In answer to quaationHo. 1, you are advised that
Artiole 4005 progibfte the oarriage of property free of
oharga by steam Of eleatrla railway OompanfesJ,or other
transportationaompa)21es, interurbanrailway aompaniee,
alaaging oar oom~~~Iea, telsgraphocmpanles,tslsphone aom-
panles, or pareone 0 rating the same. Artiole 4006 pro-
vides bertain exoeptf"
                     ons to Artiole 4008, but wa do not find
anything therein whiah petits the transportationof pro-
perty by those ocvnganieefree of oharge for charitable
instftutions. Be are, therefore, of the opinion that neither
railroad Oimpenle$ nor lJtotor
                             carriersare parmltted to aarry
property free of oharge for oharltable instltuti.ons.Your
question Xo. l.is, therafore,answered in the negative.
          In our opinion Ho, 045, a oopy of vfhlehia
enalosed herewith, we held that the provieiona of the Antl-
Pass Law, Artialee 400s to 4015, inoluslvlv,goverting
railroads were applioable to motor busses. For the same
reasona stated therein, it is our opinion that said law
applies to motor carrisrs. You are, tharafore,advised
that a mator uarriabr me 6a;re speolalrates for sgeolal
ocaaslo~w.orunder apeafal oondltions,pruoldadauthority
therecar 18 first obtained from ths Railroad Commission of
TexasI
           We aherelore eamer yaur qucsetionBo. 2 In-the
aff lrmatl~e.
         ~lng      that the foregoingfully answer8 your
inquiry,we tffe
                                     Your6 very truly
AppROVEI)m 5, 1941                ATTORi'XEY
                                          GlBlXAL OF T'ZXAS